Citation Nr: 1636210	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a ventral hernia repair, claimed as a stomach muscle injury.
 
2.  Entitlement to an initial rating in excess of 10 percent for residual scar, status post ventral hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1965 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO granted service connection for residuals of a ventral hernia repair (originally claimed as a stomach muscle injury) and scar, status-post ventral hernia repair; each disability was assigned an initial noncompensable rating, effective January 25, 2008--the date VA received the Veteran's initial claim for compensation for these disabilities.  The Veteran appealed the initial noncompensable ratings assigned to the above-cited disabilities to the Board.  Jurisdiction of the appeal currently resides with the Pittsburgh, Pennsylvania RO.

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A copy of the hearing transcript is of record.

In December 2013, the Board remanded the appeal for additional substantive development.  The requested development was undertaken, and the appeal has returned to the Board for further appellate consideration. 

By a March 2014 rating action, the RO assigned an initial 10 percent rating to the service-connected scar, status-post ventral hernia repair, effective January 25, 2008.  A veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded unless the veteran expresses an intent to limit the appeal to entitlement to a specific disability rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In view of the foregoing, the Board has recharacterized this claim to reflect the RO's award of an initial 10 percent rating since the award of service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case in order to obtain outstanding private treatment records.

The record reflects that there are outstanding private treatment records that are potentially relevant to the Veteran's claims.  Specifically, in an October 2011 statement to VA, the Veteran listed three (3) physicians from whom he had received treatment:  Dr. K. P. (primary care physician); Dr. G.; and, Dr. H. S., Jr. (gastrointestinal specialist).  (See Veteran's statement to VA, received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on October 11, 2011).  In an August 2014 statement to VA, the Veteran requested that VA obtain treatment records from his primary physician in support of his current initial rating claims.  The Veteran provided VA Form 21-4142, Authorization  and Consent to Release Information to the Department of Veterans Affairs (VA), wherein he authorized VA to obtain all treatment records, dated from 1985 to the present, from Dr. P. G. (See VA Form 21-4142, dated and signed by the Veteran in August 2014).  

While an August 2011 record, prepared by Dr. H. S., Jr. is of record, records prepared by Dr. K. P. and Dr. P. G. are absent.  As outstanding records from Dr. K. P. and Dr. P. G. might disclose evidence as to the nature and extent of the Veteran's residuals of a ventral hernia repair and scar, status-post ventral hernia repair, during the appeal period, they should be secured on remand.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  Accordingly, efforts should be made on remand to obtain a complete copy of the Veteran's outstanding treatment records from the above-cited private medical providers.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain all medical records from Dr. K. P. and Dr. P. G. of Port Richey, Florida, dated from 1985 to the present.  The AOJ should request the Veteran to identify any other medical treatment and take appropriate action to obtain the records of such treatment.
   
If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
   
2.  After completion of the foregoing and undertaking any further development deemed warranted by the record, such as scheduling the Veteran for additional VA scar and hernia examinations (VA last examined the Veteran for the disabilities on appeal in March 2014), readjudicate the initial disability rating claims on appeal.  Readjudication should include consideration of "staged" ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).

If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that addresses all the evidence received since issuance of a March 2014 Supplemental Statement of the Case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

